This case was affirmed at the last term of this court, and motion for rehearing overruled (see 147 S.W. 1188), and writ of error refused by the Supreme Court. Thereafter a writ of error was granted by the Supreme Court of the United States, since which time said court, by an opinion delivered April 7, 1913 (228 U.S. 173, 33 S. Ct. 426, 57 L.Ed. ___), has reversed and remanded the case to this court for further proceedings consistent with its opinion therein. While said opinion only held that there was error in our holding in one particular, still it is clearly inferable therefrom that it was the intention of that court to reverse the entire case, suggesting that the evidence might be different on the issues at the next trial, for which reason we conceive it to be our duty to conform to such ruling, and to direct that the whole case be reversed for another trial de novo; and it is so ordered. Reversed and remanded.